 



Exhibit 10.1
ENGAGEMENT AGREEMENT
          This agreement (the “Agreement”), effective and dated as of April 21,
2008, is by and between Lighting Science Group Corporation., a Delaware
corporation (the “Company”), and Pegasus Capital Advisors IV, L.P., a Delaware
limited partnership (“Pegasus”).
WITNESSETH
          WHEREAS, Pegasus has expertise and access to certain resources in
conducting due diligence reviews of business entities; and
          WHEREAS, the Company is seeking assistance in conducting a due
diligence investigation in connection with the possible acquisition of Lighting
Partner, B.V. (the “Target Company”) pursuant to a share purchase agreement (the
“Transaction”).
          NOW THEREFORE, and in consideration of the mutual covenants contained
herein, the parties agree as follows:

1.   Term of the Agreement. The term of this Agreement shall be from the date
hereof until the consummation of the Transaction or upon earlier termination by
Company. Company may terminate this Agreement immediately by providing Pegasus
with written notice of Company’s decision to abandon pursuit of the Transaction.
  2.   Services Performed by Pegasus. Pegasus shall perform the services set
forth on Exhibit A in return for the payment of a transaction fee of $400,000
(“Transaction Fee”) upon the terms and conditions herein. The Transaction Fee
shall be paid to Pegasus within ten (10) business days of the execution of this
Agreement to its account at:

JPMorgan Chase Bank
106 Corporate Park Drive
White Plains, New York 10604
ABA#: 021-000-021
For credit to: Pegasus Capital Advisors IV, LP
Account # 590-413-260

    Pegasus shall be solely responsible for the payment of any and all costs or
expenses incurred only by Pegasus in performing the Services hereunder.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, PEGASUS SHALL HAVE
NO LIABILITY FOR THE SERVICES IT PROVIDES HEREUNDER OTHER THAN FOR ITS WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.

3.   Relationship of the Parties. The parties agree there is no relationship of
partnership, agency, employment or joint venture between Company and Pegasus or
any of their respective affiliates. No party has the authority to bind the other
or incur any obligation on its behalf. The Company grants Pegasus no authority
to enter into any agreement,

 



--------------------------------------------------------------------------------



 



    understanding or commitment on behalf of the Company or to negotiate any
contracts as to which Company would be bound.   4.   Assignment. This Agreement
may not be assigned by either party without the prior written consent of the
other party. The terms of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties hereto.   5.  
Modification. No modification of this Agreement shall be effective unless made
in writing by both parties.   6.   Miscellaneous. All questions arising
hereunder shall be determined according to New York law. This Agreement
incorporates the entire understanding of the parties regarding the subject
matter hereof and supersedes all previous agreements or understandings regarding
the same, whether written or oral. The provisions of this Paragraph and
Paragraphs 4 and 5 and Section (a) of Exhibit A will survive the expiration and
any termination of this Agreement.

IN WITNESS WHEREOF, the undersigned parties have caused this Engagement
Agreement to be duly executed and delivered as of the date first written above.

                  LIGHTING SCIENCE GROUP CORPORATION    
 
           
 
  By:   /s/ Steve Hamilton    
 
     
 
Stephen A. Hamilton    
 
  Its:   Senior Vice President — Finance    
 
                PEGASUS CAPTIAL ADVISORS IV, L.P.    
 
           
 
  By:   PEGASUS CAPITAL ADVISORS IV GP, LLC,    
 
      its General Partner    
 
           
 
  By:   /s/ Rodney Cohen    
 
     
 
Rodney Cohen    
 
  Its:        
 
     
 
Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SERVICES TO BE PERFORMED BY PEGASUS
In the course of Pegasus’ engagement hereunder, Pegasus, through its operating
advisors, will exercise its commercially reasonable efforts to perform the
following services related to the Transaction:

(a)   Maintain strict confidentiality of all financial and other proprietary
information, data, and materials relating to the Transaction in accordance with
Company’s confidentiality requirements in the Transaction;   (b)   Review,
analyze and report to the Company regarding the business, operations, physical
assets, financial condition and business prospects of the Target Company;   (c)
  Work in the capacity outlined above with the Company’s and/or Target Company’s
legal counsel, accountants, and other advisors as reasonably requested and
directed by the Company;   (d)   Assist in all Transaction negotiations and in
all document review as reasonably requested and directed by the Company; and  
(e)   Any other matters related to the due diligence of the Target Company as
requested by Company and reasonably necessary for the consummation of the
Transaction.

 